Exhibit 10.06

2016 ELECTIVE DEFERRAL AGREEMENT
Valero Energy Corporation Deferred Compensation Plan


Pursuant to the Valero Energy Corporation Deferred Compensation Plan (the
“Plan”):
¨
 
I elect not to participate in the Plan during 2016.
¨
 
I hereby elect to defer a portion of my compensation for the period commencing
January 1, 2016 and ending December 31, 2016 (the “Plan Year”) as follows:



Salary (elect either 1 or 2)


1.          ________% (in even 1% increments not to exceed 30%) of the regular
salary to which I may become entitled during the Plan Year;


2.          $_________ per pay period of the regular salary to which I may
become entitled with respect to (check either (a) or (b) below):


(a)          ________ all pay periods during the Plan Year
(b)          ________ the following pay periods (specify):
____________________________________________
____________________________________________


Bonus (elect either 3 or 4 for bonus earned in 2016 and possibly payable in
2017)


3.          ________% (in even 1% increments not to exceed 50%) of any cash
bonuses to which I may become entitled;


4.          $_________ of any cash bonuses to which I may become entitled.


NOTE: In order to be effective, this form must be completed, signed, and
returned to Financial Benefits (San Antonio/Mailstation E1L or fax 210/345-3063)
on or before December 1, 2015. If your form is not timely submitted, you will
not be eligible to participate in the Plan for the 2016 Plan Year.


The Company has taken measures to design the Plan in a manner that conforms to
current tax law. However, it is possible that new legislation could affect your
deferral elections. Your 2016 Plan Year deferral elections are irrevocable and
are governed by the terms and conditions of the Plan as well as any
modifications made to the Plan in order to conform to legal requirements.


ACKNOWLEDGED AND AGREED:


I hereby authorize the above amounts to be deducted and deferred through payroll
deduction/reduction by the Company.
 
 
 
 
 
 
Participant’s Signature
 
Date
 
 
 
 
 
 
Participant’s Name
 
Participant’s Employee ID Number


